UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4199


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AARON LEE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:11-cr-02109-RMG-1)


Submitted:   September 11, 2013          Decided:   September 26, 2013


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.    William Nettles, United States
Attorney, M. Rhett DeHart, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Aaron    Lee    appeals        his    120-month     sentence     imposed

following his guilty plea to possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B) (West Supp. 2013).                          Lee

claims that the district court erred in determining that two

prior state sentences should be counted separately under U.S.

Sentencing        Guidelines        Manual       § 4A1.2(a)(2)      (2012).        Even

assuming Lee is correct, we conclude that any error was harmless

and affirm.

              When    assessing      a   challenge     to   the     district    court’s

application of the Guidelines, we review factual findings for

clear error and legal conclusions de novo.                          United States v.

Alvarado Perez, 609 F.3d 609, 612 (4th Cir. 2010).                               Upon a

finding      of   error,     the     Government      may    avoid    reversal     of   a

defendant’s sentence if it demonstrates that the error did not

impact the sentence imposed.                  United States v. Boulware, 604
F.3d 832, 838 (4th Cir. 2010).                   We must find that “the district

court would have reached the same result even if it had decided

the guidelines issue the other way” and “that the sentence would

be reasonable even if the guidelines issue had been decided in

the defendant’s favor.”              See United States v. Savillon-Matute,

636 F.3d 119,    123    (4th    Cir.    2011)    (internal      quotation    marks

omitted).



                                             2
              Assuming    here        that    the     district     court       incorrectly

determined that Lee’s prior state offenses were separated by an

intervening     arrest,        we    conclude       that   the    error    was    harmless

because Lee was sentenced to the mandatory minimum of ten years

for     his   federal     offense.             Accordingly,        we     conclude       with

confidence      that     Lee    would        have    received     the     same    sentence

despite any error in the calculation of his Guidelines range.

              Lee concedes as much, but argues that a miscalculation

of his Criminal History Category may not be harmless because it

could     negatively       impact           his     future       sentencing       or      his

classification and privileges within the Bureau of Prisons.                               We

conclude,      however,        that    Lee’s        speculation       regarding      future

events and consequences is insufficient to preclude a finding of

harmless error.

              Accordingly, we affirm Lee’s sentence.                        We dispense

with oral argument because the facts and legal contentions are

adequately     presented        in    the    materials       before     this     court    and

argument would not aid the decisional process.



                                                                                  AFFIRMED




                                               3